Citation Nr: 0001610	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  95-20 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to an increased initial rating evaluation for 
service connected residuals of a right wrist injury, 
currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased initial rating evaluation for 
service connected residuals, status post injury to the left 
shoulder, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1973 to May 1974.  
He also a member of the Reserve Officers' training Corps 
apparently from 1968 to1973 and had over had over 18 years of 
National Guard duty, including numerous periods of active 
duty for training (ACDUTRA), terminating in 1989.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
entitlement to service connection for a left knee disability, 
hypertension, and a low back disability.  The RO also granted 
entitlement to service connection for residuals of a right 
wrist injury, evaluated as noncompensable, and for residuals 
of status post injury to a left shoulder, evaluated as 10 
percent disabling.  In June 1996, the veteran testified at a 
hearing over which a hearing officer of the RO presided.  In 
August 1999, the veteran testified at a hearing before a 
traveling member of the Board sitting in Montgomery, Alabama.

This matter was previously before the Board in March 1999 
wherein the case was remanded for additional development.

The issues of entitlement to an increased initial rating 
evaluation for service connected residuals of a right wrist 
injury and status post injury to the left shoulder will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran's claim for entitlement to service connection 
for a left knee disability is plausible.

3.  The veteran's claim for entitlement to service connection 
for hypertension is plausible.

4.  The veteran's claim for entitlement to service connection 
for a low back disability is plausible.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
left knee disability is well grounded.  38 U.S.C.A. §  
5107(a) (West 1991).

2.  The claim for entitlement to service connection for 
hypertension is well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The claim for entitlement to service connection for a low 
back disability is well grounded.  38 U.S.C.A. §  5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein. 38 C.F.R. § 3.303(a) (1999).  Compensation is paid 
for disability resulting from personal injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service."  38 U.S.C.A. § 1110, 1131 (West 
1991).  Active military, naval, and air service includes 
active duty, any period of active duty for training during 
which the individual was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
1991); 38 C.F.R. § 3.6(a) (1999). Active duty for training 
includes duty performed by a member of a Senior Reserve 
Officers' Training Corps program when ordered to such duty 
for the purpose of training or a practice cruise under 
chapter 103 of title 10 U.S.C. 38 U.S.C.A. § 101(22)(D); 38 
C.F.R. § 3.6(c)(4) (1998).

The threshold question that must be resolved is whether the 
veteran has submitted a well-grounded claim for entitlement 
to service connection for a left knee disability, 
hypertension, and a low back disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991), a person who submits a claim for benefits 
administered by the Secretary has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  A well 
grounded claim is described as one which is plausible, one 
that is meritorious on its own or capable of substantiation.  
See Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet. App. at 75-76; King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The United States Court of 
Appeals for Veterans Claims (Court) has further held that 
where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded-claim 
requirement of section 5107(a).  Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995) (en banc).  

Thus, in order for a service connection claim to be well 
grounded, there must be (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence. See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (1999). Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (1999).

I. Left Knee Disability

The veteran contends, in essence, that he has residuals of a 
left knee disability, which was incurred during his period of 
active service.  The veteran testified before a hearing 
officer of the RO in June 1996 and before a member of the 
traveling section of the Board in August 1999.  During his 
hearings, the veteran asserted that he initially injured his 
left knee during basic training in 1969 and that he reinjured 
it in 1978.  He stated that he landed incorrectly while on 
the jump tower at Fort Bragg and that it popped out of place.  
He stated that medics wrapped it in bandage and that no more 
was done to it.  He also indicated that in 1978, he jumped 
off of a military vehicle and landed wrong.  He indicated 
that he had it wrapped in the field and that he had surgery 
on it upon returning from annual training.  

The service medical records contain a November 1978 statement 
from the veteran in lieu of a medical examination which is to 
the effect that he underwent knee surgery in July 1978 and 
was now physically qualified for military service.  A Medical 
Evaluation Board Proceedings dated in October 1988 includes a 
diagnosis of status post cartilage removal of the left knee.  
The report sets the approximate date of origin in 1978 and 
indicates that it was incurred while entitled to base pay and 
that it did not exist prior to service.  

A report of Physical Evaluation Board Proceedings dated in 
January 1989 shows that the veteran had a disability 
described as pain in the left knee.  The report indicates 
that the disability was not the result of intentional 
misconduct, willful neglect or unauthorized absence.  The 
report also shows that the disability was incurred or 
aggravated while entitled to basic pay, in the line of duty 
in time of war or national emergency, and the proximate 
result of performing duty.

Subsequent to service, private medical records dated in the 
1990s show that the veteran continued to receive treatment 
for his left knee disability.

The veteran underwent a VA examination in May 1993.  He 
reported that he injured his left knee in 1978 when he jumped 
off a vehicle with a gas mask on and misjudged the ground.  
He stated that he had surgery for a torn ligament and then 
two subsequent arthroscopic surgeries to remove scar tissues, 
the last one two month before the examination.  The diagnosis 
was osteoarthritis of the left knee.

The veteran underwent a VA examination in September 1996.  
The diagnosis included status post left knee surgery.

To summarize, a report from a Physical Evaluation Board dated 
in January 1989 shows that the veteran had left knee 
disability which was incurred in or aggravated while on 
active duty and which was the proximate result of performing 
duty.  Post service private and VA medical records confirm 
the presence of a left knee disability.  Accordingly, the 
Board finds that the veteran's claim is plausible and is, 
thus, well grounded.

II. Hypertension

In testimony before a member of the Board in August 1999, the 
veteran testified that he developed high blood pressure at 
Fort Bragg in the summer of 1980 when he went down with heat 
stroke.  He stated that he had been on ACDUTRA.  When he 
returned home, he went to his doctor and she diagnosed high 
blood pressure and prescribed medication to control it.  He 
indicated he had been home for about one week when 
hypertension was diagnosed.  He indicated that his physician 
told him that the heat stroke probably got the salts out of 
balance resulting in the high blood pressure. 

The veteran's service administrative records show that he was 
on ACDUTRA from June 11 to June 29, and from July 12 to July 
25, 1980.  The service medical records show that numerous 
blood pressure readings were recorded.  Pertinent records 
show that a February 1980 retention examination revealed a 
blood pressure reading 128/80.  The veteran was seen at the 
dispensary on June 20, 1980 for a lifting injury and 
dehydration.  At that time his blood pressure was 142/100.  

Private and military medical records dated from 1983 to 1988 
show that the veteran was treated for hypertension.  A VA 
examination in September 1996 confirmed the presence of 
hypertension.

To summarize, the evidence shows that the initial elevated 
blood pressure reading was recorded in June 1980 during 
ACDUTRA.  The subsequent medical evidence shows continued 
treatment for hypertension. Accordingly, the Board finds that 
the evidence tends to show that the hypertension may have 
originated during ACDUTRA.  Thus, the claim is well grounded.  


III. Low Back Disability

The veteran contends, in essence, that he has a low back 
disability secondary to his left knee disability which was 
incurred during his period of active service.  The veteran 
testified before a hearing officer of the RO in June 1996 and 
before a member of the Board in August 1999.  During the 
hearing before the RO, the veteran asserted that he hurt his 
back at Fort Rucker when firing a shell going up on the 110, 
wherein the strap broke and he twisted his back to keep from 
falling out.  He also indicated that walking and standing 
aggravated his knee disability which in turn aggravated his 
back.

The report of Physical Evaluation Board Proceedings dated in 
January 1989 contains diagnoses to include degenerative spine 
disease, lumbar spine, rated as involving 2 or more joints.  
It was determined that the disability was incurred in or 
aggravated while entitled to basic pay, in the line of duty, 
in time of war or national emergency, and the proximate 
result of performing duty.  

A private medical record dated in January 1989 shows that the 
veteran had been a patient since December 1984.  The veteran 
was said to have a chronic low back condition which was 
caused by a bad knee and that it caused a strain on his lower 
back.  

The veteran underwent a VA examination in May 1993.  He 
provided a history of an incident in 1977 wherein his left 
knee gave way, he slipped and fell, and hurt his back.  He 
also reported that in 1982, he aggravated his back and had 
two epidural injections to calm his back down.  The diagnosis 
of the spine was degenerative disc disease of the lumbosacral 
spine.

The veteran underwent a VA examination in September 1996.  
The diagnoses were status post fracture of the rib with 
residual pain and herniated nucleus pulposus of the L5-S1 
with left radiculopathy.

To summarize, evidence shows that the veteran was diagnosed 
with degenerative spine disease of the lumbar spine which 
occurred in the line of duty pursuant to a physical 
evaluation board determination in January 1989.  There is a 
private medical record dated in January 1989, which 
attributes the veteran's back disability to a knee 
disability.  The record further shows that the veteran has 
continued to have trouble with his back.  Accordingly, the 
Board finds that the claim is plausible and is, thus, well 
grounded.


ORDER

The claims for entitlement to service connection for status 
post residuals of a left knee injury, hypertension, and a low 
back disability are well grounded and to this extent only the 
claims are granted. 


REMAND

Having determined that the veteran's claims for entitlement 
to service connection for status post residuals of a knee 
injury, hypertension, and a low back disability are well 
grounded, the VA has a statutory duty to assist the veteran 
in the development of evidence pertinent to his claim.  
38 U.S.C.A. § 5107 (West 1991).

The service medical records show that the veteran underwent 
surgery on his left knee in 1978.  The Board is of the 
opinion that these records should be obtained.  The Board 
also finds that specialized examinations would be of 
assistance in rendering a decision in this case. 

Additionally, the Board finds that the veteran's claims for 
entitlement to an increased initial rating evaluation for 
service connected residuals of a right wrist injury and 
status post injury to the left shoulder are well grounded, in 
that he has presented plausible claims.  38 U.S.C.A. § 
5107(a) (West 1991).  As indicated above, pursuant to 38 
U.S.C.A. § 5107(a) (West 1991), the Board is obligated to 
assist the veteran in the development of his claims.

The Court has held that it is improper to assign a particular 
disability rating where the examination merely recorded the 
veteran's range of motion at the time without considering his 
functional loss on use due to flare-ups.  In addition, the 
Court stated that 38 C.F.R. § 4.45 (1999) applies to 
evaluating injuries of the joints and that an examination 
should consider the degree of additional range-of-motion loss 
due to pain, weakened movement, excess fatigability and 
incoordination.  DeLuca v. Brown, 8 Vet.App. 202, 205 (1995).

The veteran has testified that he has limited strength in his 
right (major) wrist, which causes him to drop things.  He 
indicated that he has arthritis in the wrist and that he has 
a constant low pain.  He indicated that the disability 
interferes with his work with increased work on the computer.  
The veteran also testified that his left shoulder creates a 
lot of problems for him.  He indicated that he has trouble 
sleeping and dressing, that it slips out of place and that it 
interferes with his ability to work.  He reiterated that the 
symptoms increase as the day progresses.  After reviewing the 
recent VA examinations, the Board is of the opinion that a 
more detailed evaluation is required in order to comply with 
DeLuca.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, 
military, and private medical records 
pertaining to treatment and evaluation of 
all disabilities in issue since his 
separation from active duty to the 
present that are not already on file.  
This information should include the 
medical records pertaining to his 
hospitalization for his left knee at the 
Memorial Hospital in Colorado Springs in 
July 1978, the records from the attending 
physician, Dr. Christiansen, Dr. 
Caruthers in Lubbock, Texas, and Dr. 
Zuri.  The veteran should be informed 
that he has the opportunity to submit any 
additional evidence and arguments in 
support of his claims.  See Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

2.  A VA examination by an orthopedic 
specialist should be conducted in order 
to determine the nature and severity of 
the left knee, right wrist, and left 
shoulder disabilities, and the severity 
and etiology of the low back disorder.  
The examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand for review in conjunction 
with the examination.  All appropriate 
tests and studies should be accomplished 
at this time, including x-rays.  The 
examiner is requested to obtain an 
occupational history.  It is requested 
that the examination include range of 
motion testing.  The examiner is 
requested to state the normal range of 
motion of involved areas.

Additionally, the orthopedist should be 
requested to determine whether the 
disabilities result in weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis. 
The examiner should also be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.

Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
current disability involving the low 
back, to include arthritis was caused or 
is aggravated by the left knee 
disability.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  The RO should schedule the veteran 
for a VA examination by a specialist in 
cardiovascular disorders in order to 
determine the severity and etiology of 
the essential hypertension.  In addition 
to serial blood pressure readings, any 
other testing deemed necessary should be 
accomplished.  Following the examination 
it is requested that the examiner render 
an opinion as to whether it is as least 
as likely as not that the hypertension is 
related to the elevated blood pressure 
reading recorded on June 20 1980 or the 
reported incident of heat stroke?  A 
complete rational for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and a copy of this Remand should be made 
available to the examiner for review 
prior to the examination.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.

5.  Thereafter, the RO should 
readjudicate the issues in appellate 
status, to include consideration of 
38 C.F.R. § 4.40, 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and an opportunity to respond.

Thereafter, the claims folder should be returned to the Board 
for further review, as appropriate.  The purpose of this 
REMAND is to allow for further development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals






